Exhibit 10.15

NEWPORT CORPORATION

AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN

(as amended effective as of January 1, 2006)

This AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN (the “Plan”) is
established by NEWPORT CORPORATION, a Nevada corporation (the “Company”)
effective as of April 1, 2003, and amended effective as of January 1, 2006 (the
“Effective Date”).

RECITALS

WHEREAS, the Company established an Employee Stock Purchase Plan (the “ESPP”)
effective January 1, 1995, adopted by the Company’s Board of Directors and
approved by the Company’s stockholders, which was amended on May 28,
1997, March 20, 1998, and May 30, 2001, and terminates on December 31, 2004;

WHEREAS, the total number of shares of the Company’s common stock authorized for
issuance under the ESPP effective as of January 1, 1995 was 250,000 shares,
which number of shares was increased to 650,000 shares effective as of May 28,
1997, and further increased to 1,950,000 shares effective as of May 30, 2000, as
a result of the Company’s three-for-one stock split; and

WHEREAS, on March 21, 2003, the Company’s Board of Directors approved, subject
to stockholder approval, an amendment and restatement of the ESPP, to be
effective April 1, 2003, extending the term of the ESPP for a period of ten
(10) years expiring March 31, 2013, and increasing the number of shares of the
Company’s common stock authorized for issuance thereunder by an additional
2,000,000 shares.

NOW, THEREFORE, the Company hereby amends and restates the ESPP in its entirety
as hereinafter set forth.

ARTICLE I

PURPOSE OF THE PLAN

1.1 Purpose. The Company has determined that it is in its best interests to
provide an incentive to attract and retain employees and to increase employee
morale by providing a program through which employees may acquire a proprietary
interest in the Company through the purchase of shares of the common stock of
the Company (“Company Stock”). The Plan is hereby established by the Company to
permit employees to subscribe for and purchase directly from the Company shares
of the Company Stock at a discount from the market price, and to pay the
purchase price in installments by payroll deductions. The Plan is intended to
qualify as an “employee stock purchase plan” under Section 423 of the Internal
Revenue Code of 1986, as amended from time to time (the “Code”). The provisions
of the Plan are to be construed in a manner consistent with the requirements of
Section 423 of the Code. The Plan is not intended to be an employee benefit plan
under the Employee Retirement Income Security Act of 1974, and therefore is not
required to comply with that Act.

ARTICLE II

DEFINITIONS

2.1 Compensation. “Compensation” means the amount indicated on the Form W-2,
including any elective deferrals with respect to a plan of the Company qualified
under either Section 125 or Section 401(a) of the Internal Revenue Code of 1986,
issued to an employee by the Company.

2.2 Employee. “Employee” means each person currently employed by the Company or
any of its United States operating subsidiaries on a full time basis (persons
who customarily average more than twenty (20) hours per week and are customarily
employed for more than five (5) months in any calendar year), any portion of
whose income is subject to withholding of income tax or for whom Social Security
retirement contributions are made by the Company and any person qualifying as a
common law employee of the Company.

 

1



--------------------------------------------------------------------------------

2.3 Effective Date. “Effective Date” means April 1, 2003.

2.4 5% Owner. “5% Owner” means an Employee who, immediately after the grant of
any rights under the Plan, would own Company Stock or hold outstanding options
to purchase Company Stock possessing 5% or more of the total combined voting
power of all classes of stock of the Company. For purposes of this Section, the
ownership attribution rules of Code Section 425(d) shall apply.

2.5 Grant Date. “Grant Date” means the first day of each Offering Period
(January 1, April 1, July 1 and October 1) under the Plan.

2.6 Participant. “Participant” means an Employee who has satisfied the
eligibility requirements of Section 3.1 and has become a participant in the Plan
in accordance with Section 3.2.

2.7 Plan Year. “Plan Year” means the twelve consecutive month period ending on
December 31.

2.8 Offering Period. “Offering Period” means the three consecutive month periods
coinciding with the calendar quarter (January 1 through March 31, April 1
through June 30, July 1 through September 30 and October 1 through December 31)
each Plan Year.

2.9 Purchase Date. “Purchase Date” means the last day of each Offering Period
(March 31, June 30, September 30 or December 31).

ARTICLE III

ELIGIBILITY AND PARTICIPATION

3.1 Eligibility. Each Employee of the Company is eligible to become a
Participant in the Plan on the first day of each calendar quarter coincident
with or next following the date of commencement of each such Employee’s
employment with the Company.

3.2 Participation. An Employee who has satisfied the eligibility requirements of
Section 3.1 may become a Participant in the Plan upon his or her completion and
delivery to the Human Resources Department of the Company of a subscription
agreement provided by the Company (the “Subscription Agreement”) authorizing
payroll deductions. Payroll deductions for a Participant shall commence on the
Grant Date coincident with or next following the filing of the Participant’s
Subscription Agreement and shall remain in effect until revoked by the
Participant by the filing of a notice of withdrawal from the Plan under Article
VIII or by the filing of a new Subscription Agreement providing for a change in
the Participant’s payroll deduction rate under Section 5.2.

3.3 Special Rules. Under no circumstances shall:

(a) A 5% Owner be granted a right to purchase Company Stock under the Plan; or

(b) A Participant be entitled to purchase Company Stock under the Plan which,
when aggregated with all other employee stock purchase plans of the Company,
exceeds an amount equal to the Aggregate Maximum. “Aggregate Maximum” means an
amount equal to $25,000 worth of Company Stock (determined using the fair market
value of such Company Stock at each applicable Grant Date) during each Plan
Year.

ARTICLE IV

OFFERING PERIODS

4.1 Offering Periods. The initial grant of the right to purchase Company Stock
under the Plan shall commence on the Effective Date and terminate on the next
Purchase Date. Thereafter, the Plan shall provide for Offering Periods
commencing on each Grant Date and terminating on the next following Purchase
Date.

 

2



--------------------------------------------------------------------------------

ARTICLE V

PAYROLL DEDUCTIONS

5.1 Participant Election. Within the Subscription Agreement, each Participant
shall designate the amount of payroll deductions to be made from his or her
paycheck to purchase Company Stock under the Plan. The amount of payroll
deductions shall be designated as a whole percentage of Participant’s
Compensation, not to exceed 15% of Compensation for any Plan Year. The amount so
designated within the Subscription Agreement shall be effective as of the next
Grant Date and shall continue until terminated or altered in accordance with
Section 5.2 below.

5.2 Changes in Election. A Participant may terminate participation in the Plan
at any time prior to the close of an Offering Period as provided in Article
VIII. A Participant may decrease the rate of payroll deductions at any time
during any Offering Period by completing and delivering to the Human Resources
Department of the Company a new Subscription Agreement setting forth the desired
change. A Participant may also terminate payroll deductions and have accumulated
deductions for the Offering Period applied to the purchase of Company Stock as
of the next Purchase Date by completing and delivering to the Human Resources
Department a new Subscription Agreement setting forth the desired change. Any
change under this Section shall become effective on the next payroll period (to
the extent practical under the Company’s payroll practices) following the
delivery of the new Subscription Agreement.

5.3 Participant Accounts. The Company shall establish and maintain a separate
account (“Account”) for each Participant. The amount of each Participant’s
payroll deductions shall be credited to his or her Account. No interest will be
paid or allowed on amounts credited to a Participant’s Account. All payroll
deductions received by the Company under the Plan are general corporate assets
of the Company and may be used by the Company for any corporate purpose. The
Company is not obligated to segregate such payroll deductions.

ARTICLE VI

GRANT OF PURCHASE RIGHTS

6.1 Right to Purchase Shares. On each Grant Date, each Participant shall be
granted a right to purchase at the price determined under Section 6.2 that
number of whole shares of Company Stock that can be purchased or issued by the
Company based upon that price with the amounts held in his Account. In the event
that there are amounts held in a Participant’s Account that are not used to
purchase Company Stock, such amounts shall remain in the Participant’s Account
and shall be eligible to purchase Company Stock in any subsequent Offering
Period.

6.2 Purchase Price. The purchase price for any Offering Period shall be
ninety-five percent (95%) of the Fair Market Value of the Company Stock on the
Purchase Date.

6.3 Fair Market Value. “Fair Market Value” on any given date means the value of
one share of Company Stock, determined as follows:

(a) If the Company Stock is then listed or admitted to trading on the Nasdaq
National Market System or a stock exchange which reports closing sale prices,
the Fair Market Value shall be the closing sale price on the date of valuation
on the Nasdaq National Market System or principal stock exchange on which the
Company Stock is then listed or admitted to trading, or, if no closing sale
price is quoted or no sale takes place on such day, then the Fair Market Value
shall be the closing sale price of the Company Stock on the Nasdaq National
Market System or such exchange on the next preceding day on which a sale
occurred.

(b) If the Company Stock is not then listed or admitted to trading on the Nasdaq
National Market System or a stock exchange which reports closing sale prices,
the Fair Market Value shall be the average of the closing bid and asked prices
of the Company Stock in the over-the-counter market on the date of valuation.

 

3



--------------------------------------------------------------------------------

(c) If neither (a) nor (b) is applicable as of the date of valuation, then the
Fair Market Value shall be determined by the Administrator (defined in
Section 9.1(a) below) in good faith using any reasonable method of evaluation,
which determination shall be conclusive and binding on all interested parties.

ARTICLE VII

PURCHASE OF STOCK

7.1 Purchase of Company Stock. Absent an election by the Participant to
terminate and have his or her Account returned, on each Purchase Date, the Plan
shall purchase on behalf of each Participant the maximum number of whole shares
of Company Stock at the purchase price determined under Section 6.2 above as can
be purchased with the amounts held in each Participant’s Account. The Plan shall
not be required to purchase any fractional shares of Company Stock. In the event
that there are amounts held in a Participant’s Account that are not used to
purchase Company Stock, all such amounts shall be held in the Participant’s
Account and carried forward to the next Offering Period.

7.2 Delivery of Company Stock.

(a) Company Stock acquired under the Plan may either be issued directly to
Participants or may be issued to a contract administrator (the “Agent”) engaged
by the Administrator under Article IX to carry out responsibilities under the
Plan. If the Company Stock is issued in the name of the Agent, all Company Stock
so issued (“Plan Held Stock”) shall be held in the name of the Agent for the
benefit of the Plan. The Agent shall maintain accounts for the benefit of the
Participants which shall reflect each Participant’s interest in the Plan Held
Stock. Such accounts shall reflect the number of shares of Company Stock that
are being held by the Agent for the benefit of each Participant.

(b) Any Participant may elect to have the Company Stock purchased under the Plan
from his or her Account be issued directly to the Participant. Any election
under this paragraph shall be on the forms provided by the Company and shall be
issued in accordance with paragraph (c) below.

(c) In the event that Company Stock under the Plan is issued directly to a
Participant, the Company will deliver to each Participant a stock certificate or
certificates issued in his name for the number of shares of Company Stock
purchased as soon as practicable after the Purchase Date. The time of issuance
and delivery of shares may be postponed for such period as may be necessary to
comply with the registration requirements under the Securities Act of 1933, as
amended, the listing requirements of any securities exchange on which the
Company Stock may then be listed, or the requirements under other laws or
regulations applicable to the issuance or sale of such shares.

ARTICLE VIII

WITHDRAWAL

8.1 In Service Withdrawals. At any time prior to the Purchase Date of an
Offering Period, any Participant may withdraw the amounts held in his Account by
executing and delivering to the Human Resources Department for the Company
written notice of withdrawal on the form provided by the Company. In such a
case, the entire balance of the Participant’s Account shall be paid to the
Participant, without interest, as soon as is practicable. Upon such
notification, that Participant shall cease to participate in the Plan for the
remainder of the Offering Period in which the notice is given. Any Employee who
has withdrawn under this Section shall be excluded from participation in the
Plan for the remainder of the Offering Period and the next succeeding Offering
Period, but may then be reinstated as a Participant for a subsequent Offering
Period by executing and delivering a new Subscription Agreement to the Company.

8.2 Termination of Employment.

(a) In the event that a Participant’s employment with the Company terminates for
any reason, the Participant shall cease to participate in the Plan on the date
of termination. As soon as is practical following the

 

4



--------------------------------------------------------------------------------

date of termination, the entire balance of the Participant’s Account shall be
paid to the Participant or his beneficiary, without interest.

(b) A Participant may file a written designation of a beneficiary who is to
receive any shares of Company Stock purchased under the Plan or any cash from
the Participant’s Account in the event of his or her death subsequent to a
Purchase Date, but prior to delivery of such shares and cash. In addition, a
Participant may file a written designation of a beneficiary who is to receive
any cash from the Participant’s Account under the Plan in the event of his death
prior to a Purchase Date under paragraph (a) above.

(c) Any beneficiary designation under paragraph (b) above may be changed by the
Participant at any time by written notice. In the event of the death of a
Participant, the Company may rely upon the most recent beneficiary designation
it has on file as being the appropriate beneficiary. In the event of the death
of a Participant and no valid beneficiary designation exists or the beneficiary
has predeceased the Participant, the Company shall deliver any cash or shares of
Company Stock to the executor or administrator of the estate of the Participant,
or if no such executor or administrator has been appointed to the knowledge of
the Company, the Company, in its sole discretion, may deliver such shares of
Company Stock or cash to the spouse or any one or more dependents or relatives
of the Participant, or if no spouse, dependent or relative is known to the
Company, then to such other person as the Company may designate.

ARTICLE IX

PLAN ADMINISTRATION

9.1 Plan Administration.

(a) Authority to control and manage the operation and administration of the Plan
shall be vested in the Board of Directors of the Company, or a committee thereof
(herein referred to as the “Administrator”). The Administrator shall have all
powers necessary to supervise the administration of the Plan and control its
operations.

(b) In addition to any powers and authority conferred on the Administrator
elsewhere in the Plan or by law, the Administrator shall have the following
powers and authority:

(i) To designate agents to carry out responsibilities relating to the Plan;

(ii) To administer, interpret, construe and apply this Plan and to answer all
questions which may arise or which may be raised under this Plan by a
Participant, his beneficiary or any other person whatsoever;

(iii) To establish rules and procedures from time to time for the conduct of its
business and for the administration and effectuation of its responsibilities
under the Plan; and

(iv) To perform or cause to be performed such further acts as it may deem to be
necessary, appropriate, or convenient for the operation of the Plan.

(c) Any action taken in good faith by the Administrator in the exercise of
authority conferred upon it by this Plan shall be conclusive and binding upon a
Participant and his or her beneficiaries. All discretionary powers conferred
upon the Administrator shall be absolute.

9.2 Limitation on Liability. No Employee of the Company or member of the
Administrator shall be subject to any liability with respect to his duties under
the Plan unless the person acts fraudulently or in bad faith. To the extent
permitted by law, the Company shall indemnify each member of the Administrator,
and any other Employee of the Company with duties under the Plan who was or is a
party, or is threatened to be made a party, to any threatened, pending or
completed proceeding, whether civil, criminal, administrative, or investigative,
by reason of the person’s conduct in the performance of his duties under the
Plan.

 

5



--------------------------------------------------------------------------------

ARTICLE X

COMPANY STOCK

10.1 Limitations on Purchase of Shares. The maximum number of shares of Company
Stock that shall be made available for future sale under the Plan shall be
2,178,205 shares, subject to adjustment under Section 10.4 below. The shares of
Company Stock to be sold to Participants under the Plan will be either purchased
in broker’s transactions in accordance with the requirements of federal
securities laws or issued by the Company. If the total number of shares of
Company Stock that would otherwise be issuable or purchasable pursuant to rights
granted pursuant to Section 6.1 of the Plan at the Purchase Date exceeds the
number of shares then available under the Plan, the Company shall make a pro
rata allocation of the shares remaining available in as uniform and equitable a
manner as is practicable. In such event, the Company shall give written notice
of such reduction of the number of shares to each participant affected thereby
and any unused payroll deductions shall be returned to such participant if
necessary.

10.2 Voting Company Stock. The Participant will have no interest or voting right
in shares to be purchased under Section 6.1 of the Plan until such shares have
been purchased.

10.3 Registration of Company Stock. Shares to be delivered to a Participant
under the Plan will be registered in the name of the Participant unless
designated otherwise by the Participant.

10.4 Changes in Capitalization of the Company. Subject to any required action by
the stockholders of the Company, the number of shares of Company Stock covered
by each right under the Plan which has not yet been exercised and the number of
shares of Company Stock which have been authorized for issuance under the Plan
but have not yet been placed under rights or which have been returned to the
Plan upon the cancellation of a right, as well as the Purchase Price per share
of Company Stock covered by each right under the Plan which has not yet been
exercised, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of Company Stock resulting from a stock split, stock
dividend, spin-off, reorganization, recapitalization, merger, consolidation,
exchange of shares or the like. Such adjustment shall be made by the Board of
Directors of the Company, whose determination in that respect shall be final,
binding and conclusive. Except as expressly provided herein, no issue by the
Company of shares of stock of any class, or securities convertible into shares
of stock of any class, shall affect, and no adjustment by reason thereof shall
be made with respect to, the number or price of shares of Company Stock subject
to any right granted hereunder.

10.5 Merger of Company. In the event that the Company at any time proposes to
merge into, consolidate with or to enter into any other reorganization pursuant
to which the Company is not the surviving entity (including the sale of
substantially all of its assets or a “reverse” merger in which the Company is
the surviving entity), the Plan shall terminate, unless provision is made in
writing in connection with such transaction for the continuance of the Plan and
for the assumption of rights theretofore granted, or the substitution for such
rights of new rights covering the shares of a successor corporation, with
appropriate adjustments as to number and kind of shares and prices, in which
event the Plan and the rights theretofore granted or the new rights substituted
therefore, shall continue in the manner and under the terms so provided. If such
provision is not made in such transaction for the continuance of the Plan and
the assumption of rights theretofore granted or the substitution for such rights
of new rights covering the shares of a successor corporation, then the
Administrator shall cause written notice of the proposed transaction to be given
to the persons holding rights not less than 10 days prior to the anticipated
effective date of the proposed transaction, and, concurrent with the effective
date of the proposed transaction, such rights shall be exercised automatically
in accordance with Section 7.1 as if such effective date were a Purchase Date of
the applicable Offering Period unless a Participant withdraws from the Plan as
provided in Section 8.1.

 

6



--------------------------------------------------------------------------------

ARTICLE XI

MISCELLANEOUS MATTERS

11.1 Amendment and Termination. The Plan shall terminate on March 31, 2013.
Since future conditions affecting the Company cannot be anticipated or foreseen,
the Company reserves the right to amend, modify, or terminate the Plan at any
time. Upon termination of the Plan, all benefits shall become payable
immediately. Notwithstanding the foregoing, no such amendment or termination
shall affect rights previously granted, nor may an amendment make any change in
any right previously granted which adversely affects the rights of any
Participant. In addition, no amendment may be made without prior approval of the
stockholders of the Company if such amendment would:

(a) Increase the number of shares of Company Stock that may be issued under the
Plan;

(b) Materially modify the requirements as to eligibility for participation in
the Plan; or

(c) Materially increase the benefits which accrue to Participants under the
Plan.

11.2 Stockholder Approval. Continuance of the Plan and the effectiveness of any
right granted hereunder shall be subject to approval by the stockholders of the
Company, within twelve months before or after the date the Plan is adopted by
the Board of Directors of the Company.

11.3 Benefits Not Alienable. Benefits under the Plan may not be assigned or
alienated, whether voluntarily or involuntarily. Any attempt at assignment,
transfer, pledge or other disposition shall be without effect, except that the
Company may treat such act as an election to withdraw funds in accordance with
Article VIII.

11.4 No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Employee or to be consideration for, or an
inducement to, or a condition of, the employment of any Employee. Nothing
contained in the Plan shall be deemed to give the right to any Employee to be
retained in the employ of the Company or to interfere with the right of the
Company to discharge any Employee at any time.

11.5 Governing Law. To the extent not preempted by Federal law, all legal
questions pertaining to the Plan shall be determined in accordance with the laws
of the State of California.

11.6 Non-business Days. When any act under the Plan is required to be performed
on a day that falls on a Saturday, Sunday or legal holiday, that act shall be
performed on the next succeeding day which is not a Saturday, Sunday or legal
holiday. Notwithstanding the above, Fair Market Value shall be determined in
accordance with Section 6.3.

11.7 Compliance With Securities Laws. Notwithstanding any provision of the Plan,
the Administrator shall administer the Plan in such a way to insure that the
Plan at all times complies with any requirements of Federal Securities Laws. For
example, affiliates may be required to make irrevocable elections in accordance
with the rules set forth under Section 16b-3 of the Securities Exchange Act of
1934.

 

7